DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 12/29/2020 have been entered.\
2. Claims 1, 7-9 and 13 have been amended.
3. Claim 28 is new and has been rejected in the 103 below
4. Claim 6 has been cancelled and its limitations have been incorporated into claim 1.
5. Claims 1-3, 7-9, 11, 13, 14 and 28 are examined in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 remain rejected under 35 U.S.C. 103 as being unpatentable over L’Etoile et al. (2000, Neuron, Vol. 25, pgs. 575-586) in view of Hanai et al. (2012, Biosci. Biotechnol. Biochem., Vol. 76(4), pgs. 679-684) for reasons of record in the Non-Final Office Action mailed on 9/4/2020 (and repeated as amended below).
L’Etoile et al. teach that the nematode C. elegans “
uses one pair of olfactory neurons called AWC to sense many different odorants, yet the animal can distinguish each odorant from the others in discrimination assays.” (Abstract lines 3-6).
	Specifically, L’Etoile teaches (emphasis added) “C. elegans uses two pairs of ciliated olfactory neurons, AWA and AWC, to sense many volatile attractants (Bargmann et al., 1993). In C. elegans, vertebrates, and insects, odorants are sensed by large families of G protein–coupled receptors (Buck and Axel, 1991; Ngai et al., 1993; Troemel et al., 1995; Clyne et al., 1999; Vosshall et al., 1999). Each chemosensory neuron in C. elegans expresses multiple receptor genes and recognizes a variety of chemicals (Troemel et al., 1995). Downstream of the receptor, genetic evidence suggests that odorants sensed by AWC converge on a common signal transduction pathway.” (pg. 575 col. 1 parag. 2 lines 1-13).
L’Etoile teaches that C. elegans relied upon chemotaxis to demonstrate a positive and elevated response to an odorant (Fig. 4).

	L’Etoile does not teach:
	(a) detecting cancer with a nematode.

	(a) Regarding using urine to identify cancer in claim 7, Hanai et al. teach “Lung cancer is a leading cause of deaths in cancer. Hence, developing early-stage diagnostic tests that are non-invasive, highly sensitive, and specific is crucial. In this study, we investigated to determine whether biomarkers derived from urinary volatile organic compounds (VOCs) can be used to discriminate between lung cancer patients and normal control patients.” (Abstract lines 1-6).
oC. The volatile compounds in the headspace were extracted by SPME fiber for 50 min at 45oC.”
	Specifically, Hanai teaches “Small molecular weight volatile organic compounds (VOCs) are a class of biomarkers thought to have potential for the detection of lung cancer. Studies have
shown that lung cancer cell lines release specific VOCs in vitro.11” (pg. 679 col. 2 parag. 2 lines 1-5) and that mice have been trained to discriminate an odorant of urine derived from mice with implanted tumors (pg. 680 col. 1 parag. 1).
	Hanai concludes by teaching “In the present study, we found that volatile components have the potential to act as cancer markers for patients with lung cancer. Four compound 2-ethyl-1-hexanol, 2-pentanone, tetrahydrofuran, and 2-methylpyrazine, are considered good candidate initial screening biomarkers of lung cancer. This leads to the possibility that VOCs can be further developed into a convenient and non-invasive diagnostic method for lung cancer.” (pg. 684 col. 1 parg. 3 lines 3-11).
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious that combine the teachings of L’Etoile regarding the use of nematodes to identify volatile attractants with the teachings of Hanai that urine from cancer patient has volatile organic compounds which can function as an odorant to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since L’Etoile teaches that nematodes can sense many different odorants such as volatile attractants and distinguish between individual odorants and that urine from cancer patients comprises volatile organic compounds which can serve as biomarkers for the presence of cancer in an individual.
	There would have been a reasonable expectation of success that the nematodes of L’Etoile could react to the smell of volatile organic compounds in the urine of cancer patients since L’Etoile teaches that nematodes can sense many different types of odorants and that mice have been trained to detect cancer in the urine of mice with transplanted tumor. Thus the practice of using an animal to detect cancer in urine has been demonstrated at the time of filing.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that L’Etoile discloses experiments with nematodes using one or two kinds of odor substances in ethanol, in agar or on agar (see, for example, Fig 5 and “Behavioral Assays”). L’Etoile only discloses experiments in which simple stimuli are given to nematodes using samples that have a simple composition. On the other hand, the samples used in the presently claimed invention are body fluid, cells, tissues, culture, or preservative solutions. It is known in the art that such samples contain a variety of components, and such samples certainly contain more than three different odor components. The Examiner’s attention is respectfully directed to the enclosed references which demonstrate that biological samples (i.e., blood, urine, etc.) contain many different VOCs. A person having ordinary skill in the art would not have expected nematodes to be selectively drawn to specific VOCs, out of all the potential VOCs present in a particular sample.
In the present invention, the nematodes behavior is based on olfactory information from samples with complex compositions. A person having ordinary skill in the art who reviews L’Etoile would not predict the response of the nematodes to the samples used in the presently claimed invention since nematodes receive multiple types of stimuli from complex compositions such as body fluids, etc. Applicant respectfully submits that it is hindsight to rely on L’Etoile.
Not only L’Etoile, but also Hanai fails to indicate the nematodes’ behavior to body fluids, etc. of cancer patients. Therefore, a person having ordinary skill in the art would not expect that nematodes can distinguish the body fluids, etc. of a cancer patient from those of a healthy subject.
In addition, the nematodes used in the presently claimed invention show positive chemotaxis to a plurality of cancer species. Therefore, according to the presently claimed invention, the presence of cancer can be detected without a limitation on the cancer species. On the other hand, Hanai describes urinary volatile organic compounds from lung cancer patients as biomarkers, but does not disclose biomarkers for cancer species other than lung cancer. Furthermore, L’Etoile is not related to cancer. Therefore, a person having ordinary skill in the art who reviews L’Etoile and Hanai could not expect that nematodes can detect the presence of cancer without limitation of the cancer species with any reasonable expectation of success.
The above arguments are also applicable to claim 9. Although claim 9 does not require that the sample is obtained from a cancer patient, claim 9 does require that the sample comprises a body fluid, cells, tissues, a culture of the cells or tissues, or a preservative solution of the cells or tissues from a subject. Such a sample will necessarily have multiple VOCs. Dependent claim 28 further indicates that the subject is a cancer patient.
Examiner’s Response
While Applicant’s arguments have been fully considered they are not found persuasive. 
Applicants make the arguments that “The Examiner’s attention is respectfully directed to the enclosed references which demonstrate that biological samples (i.e., blood, urine, etc.) contain many different VOCs. A person having ordinary skill in the art would not have expected nematodes to be selectively drawn to specific VOCs, out of all the potential VOCs present in a particular sample.”, and
“Not only L’Etoile, but also Hanai fails to indicate the nematodes’ behavior to body fluids, etc. of cancer patients. Therefore, a person having ordinary skill in the art would not expect that nematodes can distinguish the body fluids, etc. of a cancer patient from those of a healthy subject.”
However these arguments are not found persuasive. As set forth in the rejection of record Hanai teaches “Small molecular weight volatile organic compounds (VOCs) are a class of biomarkers thought to have potential for the detection of lung cancer. Studies have
shown that lung cancer cell lines release specific VOCs in vitro.11” (pg. 679 col. 2 parag. 2 lines 1-5) and that mice have been trained to discriminate an odorant of urine derived from mice with implanted tumors (pg. 680 col. 1 parag. 1).
	Hanai concludes by teaching (emphasis added) “In the present study, we found that volatile components have the potential to act as cancer markers for patients with lung cancer. Four compound 2-ethyl-1-hexanol, 2-pentanone, tetrahydrofuran, and 2-methylpyrazine, are considered good candidate initial screening biomarkers of lung cancer. This leads to the possibility that VOCs can be further developed into a convenient and non-invasive diagnostic method for lung cancer.” (pg. 684 col. 1 parg. 3 lines 3-11).
	While there may be other potential VOC’s in a sample from a patient, the ordinary artisan is motivated to try using a sample from a cancer patient since Hanai provides distinct motivation to select for VOCs since these can serve as cancer markers which provide for a non-invasive diagnostic method for lung cancer.
Further, while it may be appreciated that a nematode may not chemotax to every cancer sample, this is not required by the claim and the combination of L’Etoile with Hanai would provide to the ordinary artisan that the nematodes of L’Etoile could with a predictable degree of success to chemotax to the cancer VOC’s provided by Hanai.
This is because the nexus between L’Etoile and Hanai is VOCs and this is significant since L’Etoile teaches that nematodes detect VOCs via their odorant receptors and Hanai teaching that mice can detect lung cancer via VOCs. Importantly, Hanai teaches (as set forth above), “Small molecular weight volatile organic compounds (VOCs) are a class of biomarkers thought to have potential for the detection of lung cancer. Studies have shown that lung cancer cell lines release specific VOCs in vitro.11” 
	Thus for the reasons of record and above, the rejection is maintained.

Claim 8 remains rejected under 35 U.S.C. 103 as being unpatentable over L’Etoile et al. (2000, Neuron, Vol. 25, pgs. 575-586) in view of Hanai et al. (2012, Biosci. Biotechnol. Biochem., Vol. 76(4), pgs. 679-684) as applied to claims 1-3, 6 and 7 above, and further in view of Pegg DE. (1976, J. Clin. Path., Vol. 29, pgs. 271-285) for reasons of record in the Non-Final Office Action mailed on 9/4/2020 (as repeated below).
L’Etoile and Hanai are relied upon above in teaching a method of using nematodes to identify volatile attractants in the urine of cancer patients.
L’Etoile and Hanai do not teach:
(a) physiologic saline as a preservative of cells or tissue.

(a) Regarding the use of physiological saline for cells or tissue, Pegg DE. teaches that physiological saline can be used for long-term preservation and cryopreservation of fluids tissues and cells that need to be assayed at a later date (see Abstract, pgs. 271 col. 2 last two parags. and pg. 274 col. 1 parag. 2 bridge pg. 275 col. 2 parag. 2).
Thus at the time of filing the ordinary artisan would have found it prima facie obvious that combine the teachings of L’Etoile and Hanai regarding a method of using nematodes to identify volatile attractants in the urine of cancer patients with the teachings of Pegg that physiological saline can be used as preservative for cells and tissues to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Pegg teaches that cells and tissues can be stored for later analysis and that physiological saline can be used as a buffer for their storage.
	There would have been a reasonable expectation of success that the physiological saline of Pegg could be used in the method of L’Etoile and Hanai since Pegg teaches that physiological saline can be used as a preservative for cyroprotecting fluids, cells and tissues.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicants present no specific arguments regarding the teachings of Pegg, this for the reasons above, the rejection is maintained.

Claims 9, 11, 13 and 14 remain rejected and new claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over L’Etoile et al. (2000, Neuron, Vol. 25, pgs. 575-586) in view of Sengupta et al. (1996, Cell, Vol. 84, pgs. 875-887), Grishok A. (2005, FEBS Letters, Vol. 579, pgs. 5932-5939) and Hanai et al. (2012, Biosci. Biotechnol. Biochem., Vol. 76(4), pgs. 679-684) as set forth in the Non-Final Office Action mailed on 9/4/2020 (and repeated as amended below).
Regarding claims 9 and 14, L’Etoile et al. teaches identifying the olfactory receptor ODR-1 (see Abstract and pg. 577 col. 1 parag. 2) and that the nematode C. elegans “uses one pair of olfactory neurons called AWC to sense many different odorants, yet the animal can distinguish each odorant from the others in discrimination assays.” (Abstract lines 3-6).
	Specifically, L’Etoile teaches (emphasis added) “C. elegans uses two pairs of ciliated olfactory neurons, AWA and AWC, to sense many volatile attractants (Bargmann et al., 1993). In C. elegans, vertebrates, and insects, odorants are sensed by large families of G protein–coupled receptors (Buck and Axel, 1991; Ngai et al., 1993; Troemel et al., 1995; Clyne et al., 1999; Vosshall et al., 1999). Each chemosensory neuron in C. elegans expresses multiple receptor genes and recognizes a variety of chemicals (Troemel et al., 1995). Downstream of the receptor, genetic evidence suggests that odorants sensed by AWC converge on a common signal transduction pathway.” (pg. 575 col. 1 parag. 2 lines 1-13).
Regarding claim 13, L’Etoile teaches that different olfactory receptors, such as ODR-1 and ODR-3 have different discriminations for odorants and that nematode responds differently depending upon which receptor is stimulated (pg. 582 col. 1 parag. 1 and col. 2 parag. 2 bridge pg. 583 col. 1 lines 1-5).

	L’Etoile does not teach:
	(a) using RNAi to inhibit a gene encoding an olfactory receptor,
	(b) using RNAi to disrupt a gene, and
(c) a cancer patient.

	(a) Sengupta et al. teach that it is not known how sensory receptors in C. elegans interact with their ligands thus to address this issue it is necessary to identify the odorant ligands that activate a given olfactory receptor protein under physiological conditions (pg. 875 col. 2 parag. 2). Sengupta continues to teach that a genetic approach to chemosensation provides a way to relate the functions of individual genes to particular behavioral responses and through the use of mutations in the ODR-10 gene they were able to identify different odorant responses (pg. 899 col. 2 last parag. bridge pg. 900 col. 1 parag. 2). 
	Sengupta continues to teach that C. elegans ODR-10 mutants are defective in chemotaxis to diacetyl (wild-type are normally attracted to diacetyl), and after several rounds of behavioral enrichment, they identified a mutagenized C. elegans which they termed ODR-10(ky32) (pg. 900 col. 1 parags. 2-3). Sengupta continues to teach that they generated transgenic C. elegans comprising the ODR-10(ky32) mutation and identified the mutation as a G to A transition on the noncoding strand that results in the substitution of a tyrosine for a histidine in the third predicted membrane-spanning domain of the protein (pg. 900 col. 2 parag. 1 and col. 2 last parag. bridge pg. 901 col. 1 lines 1-4).
	Sengupta continues to teach that if ODR-10 is directly involved in odorant recognition, it protein product should be localized to the sensory cilia, the site at which odorants interact with their receptors (pg. 902 col. 1 parag. 2 lines 1-4).
	(b) Regarding claim 11, while Sengupta used mutagenesis to identify and ascertain the function of olfactory receptors in C. elegans, RNAi to silence gene function in C. elegans was known to be a useful and routine technique for determining gene function. Specifically, Grishok A., teaches “RNAi is one of the most widely used tools in cell biology. The widespread use of RNAi makes it easy to forget that it has been applied to mammalian cells only four years ago [1] and that it was first discovered and characterized in Caenorhabditis elegans [2]. In fact, C. elegans researchers have been using RNAi as a tool for several years before it was named RNAi.” (pg. 5932 col. 1 parag. 1 lines 1-7).
	Grishok continues that RNAi has permitted the study of many types of genes in C. elegans (pg. 5937 col. 1 parag. 4 bridge col. 2 parag. 1 and Table 1, reproduced in part below).

    PNG
    media_image1.png
    325
    1029
    media_image1.png
    Greyscale

	Grishok concludes by teaching that “C. elegans remains a very powerful system for studying RNAi mechanisms and will surely bring many new discoveries and insights.” (pg. 5938 col. 2 parag. 4 last 3 lines).
(c) Regarding a cancer patient, Hanai et al. teach “Lung cancer is a leading cause of deaths in cancer. Hence, developing early-stage diagnostic tests that are non-invasive, highly sensitive, and specific is crucial. In this study, we investigated to determine whether biomarkers derived from urinary volatile organic compounds (VOCs) can be used to discriminate between lung cancer patients and normal control patients.” (Abstract lines 1-6).
	Hanai continues to teach in their methodology on pg. 680 regarding “Extraction of urinary volatile compounds by solid-phase micro-extraction” that “A 100-µL sample of the urine was applied to a 2-mL crimp top vial sealed by magnetic crimp cap. The vial was set on the Combi-pal and equilibrated for 10 min at 45oC. The volatile compounds in the headspace were extracted by SPME fiber for 50 min at 45oC.”
	Specifically, Hanai teaches “Small molecular weight volatile organic compounds (VOCs) are a class of biomarkers thought to have potential for the detection of lung cancer. Studies have
shown that lung cancer cell lines release specific VOCs in vitro.11” (pg. 679 col. 2 parag. 2 lines 1-5) and that mice have been trained to discriminate an odorant of urine derived from mice with implanted tumors (pg. 680 col. 1 parag. 1).
	Hanai concludes by teaching “In the present study, we found that volatile components have the potential to act as cancer markers for patients with lung cancer. Four compound 2-ethyl-1-hexanol, 2-pentanone, tetrahydrofuran, and 2-methylpyrazine, are considered good candidate initial screening biomarkers of lung cancer. This leads to the possibility that VOCs can be further developed into a convenient and non-invasive diagnostic method for lung cancer.” (pg. 684 col. 1 parg. 3 lines 3-11).
Thus at the time of filing the ordinary artisan would have found it prima facie obvious that combine the teachings of L’Etoile regarding the use of nematodes to identify volatile attractants with the teachings of Sengupta regarding inhibiting expression of genes encoding olfactory receptors and with the teachings of Grishok that RNAi is powerful tool to study gene function in C. elegans and the teachings of Hanai that urine from cancer patient has volatile organic compounds which can function as an odorant to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since L’Etoile teaches that nematodes can sense many different odorants, such as volatile attractants, via their olfactory receptors and that through inhibiting the function of olfactory receptors as taught by Sengupta, the ordinary artisan can determine how olfactory receptors distinguish individual odorants. Further motivation is provided by Grishok that RNAi is a routine and powerful tool for studying gene function in C. elegans. Additional motivation is provided by Hanai that urine from cancer patients comprises volatile organic compounds which can serve as biomarkers for the presence of cancer in an individual.
	There would have been a reasonable expectation of success that the nematodes of L’Etoile could have the genes encoding their olfactory receptors inhibited via RNAi since Sengupta teaches that mutagenesis of genes encoding olfactory receptors in C. elegans and Grishok teaching RNAi to inhibit gene function in C. elegans are routine at the time of filing.	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants provide no specific arguments regarding this rejection since they indicated in their response that the rejected claims were withdrawn. However, as set forth above the rejected claims remain pending for examination and thus the rejection is maintained for the reasons set forth above and of record.
Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on Mon-Thurs 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 1-571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
David A. Montanari
AU 1632

/Thaian N. Ton/Primary Examiner, Art Unit 1632